Citation Nr: 0833917	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to August 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for asbestosis.  
The veteran asserts he was exposed to asbestos while working 
in engine rooms aboard ships during his service as a Merchant 
Marine.

The duty to assist has not been met.  VA has a duty to assist 
a claimant in obtaining evidence; such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

A remand is required in order to afford the veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The types of evidence that indicate a current disability may 
be associated with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, supra, at 83.

The Board finds that the veteran's contentions regarding 
potential in-service exposure to asbestos while serving 
aboard ships are plausible.  Therefore, for the purpose of 
this adjudication, the Board concedes the veteran may have 
been exposed to asbestos in service.  However, mere exposure 
to a potentially harmful agent is insufficient to be eligible 
for VA disability benefits.  The question in a claim such as 
this is whether disabling harm ensued.  The medical evidence 
must show not only a currently diagnosed disability, but also 
a nexus.

VA hospital records and private treatment records indicate 
that the veteran does currently have asbestosis.  Exposure to 
asbestos during service has been conceded, however, there was 
noted exposure to asbestos before service.  The veteran's 
service medical records could not be located as a result of 
the 1973 fire at the National Personnel Records Center 
(NPRC).  In cases in which the veteran's service medical 
records are missing and are presumed to have been destroyed 
in the July 1973 fire at the NPRC, the VA has a heightened 
duty to explain its findings and conclusions.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992). 

The veteran was originally scheduled for a VA examination in 
May 2005, however, the notice of examination was sent to an 
incorrect address, and by the time the veteran received 
notice of the appointment it was too late to cancel the 
examination.  The veteran notified the RO of his 
unavailability and the examination was set to be rescheduled, 
however, the examination was never rescheduled.  Due to the 
lack of a medical opinion, there is not sufficient evidence 
to render a decision on service connection.  Given the VA's 
duty to obtain a VA examination where the evidence indicates 
that the claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA respiratory 
examination by a pulmonary specialist.  
The claims folder should be made 
available to the examiner for review.  
The examination report should include a 
summary of the relevant history.  The 
examination should include a chest x-ray, 
or any other diagnostic procedure felt to 
be appropriate.  The radiology report and 
the actual chest x-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether any abnormality that is found 
on examination and/or on x-ray is more 
likely than not, at least as likely as 
not, or less likely than not attributable 
to exposure to asbestos during service.  
An explanation as to the criteria for a 
diagnosis of asbestosis or other asbestos 
related disease should be provided.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

2.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

